Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 29269JAA1

CREDIT AGREEMENT

Dated as of October 29, 2010

among

ENERGEN CORPORATION,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

REGIONS BANK,

as Co-Syndication Agents and L/C Issuers

BBVA

(signing as Compass Bank),

as Documentation Agent and an L/C Issuer

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

BANC OF AMERICA SECURITIES LLC,

WELLS FARGO SECURITIES LLC,

REGIONS CAPITAL MARKETS,

A DIVISION OF REGIONS BANK

and

BBVA

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      21   

1.03

   Accounting Terms      22   

1.04

   Rounding      22   

1.05

   Times of Day      22   

1.06

   Letter of Credit Amounts      22   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     23   

2.01

   Revolving Loans      23   

2.02

   Borrowings, Conversions and Continuations of Loans      24   

2.03

   Letters of Credit      25   

2.04

   Swing Line Loans      33   

2.05

   Prepayment      36   

2.06

   Termination or Reduction of Aggregate Revolving Commitment      37   

2.07

   Repayment of Loans      37   

2.08

   Interest      37   

2.09

   Fees      38   

2.10

   Computation of Interest and Fees      38   

2.11

   Evidence of Debt      39   

2.12

   Payments Generally; Administrative Agent’s Clawback      39   

2.13

   Sharing of Payments by Lenders      41   

2.14

   Cash Collateral      41   

2.15

   Defaulting Lenders      42   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     44   

3.01

   Taxes      44   

3.02

   Illegality      47   

3.03

   Inability to Determine Rates      48   

3.04

   Increased Costs      48   

3.05

   Compensation for Losses      49   

3.06

   Mitigation Obligations; Replacement of Lenders      50   

3.07

   Survival      50   

ARTICLE IV GUARANTY

     51   

4.01

   The Guaranty      51   

4.02

   Obligations Unconditional      51   

4.03

   Reinstatement      52   

4.04

   Certain Additional Waivers      52   

4.05

   Remedies      52   

4.06

   Rights of Contribution      52   

4.07

   Guarantee of Payment; Continuing Guarantee      53   

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     53   

5.01

   Conditions of Effectiveness      53   

5.02

   Conditions to all Credit Extensions      55   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     55   

6.01

   Existence, Qualification and Power      55   

6.02

   Authorization; No Contravention      55   

6.03

   Governmental Authorization; Other Consents      56   

6.04

   Binding Effect      56   

6.05

   Financial Statements; No Material Adverse Effect      56   

 

i



--------------------------------------------------------------------------------

 

6.06

   Litigation      56   

6.07

   No Default      57   

6.08

   Ownership of Property      57   

6.09

   Environmental Compliance      57   

6.10

   Intentionally Omitted      57   

6.11

   Taxes      57   

6.12

   ERISA Compliance      57   

6.13

   Subsidiaries      58   

6.14

   Margin Regulations; Investment Company Act      58   

6.15

   Disclosure      58   

6.16

   Compliance with Laws      59   

6.17

   Solvency      59   

ARTICLE VII AFFIRMATIVE COVENANTS

     59   

7.01

   Financial Statements      59   

7.02

   Certificates; Other Information      60   

7.03

   Notices      61   

7.04

   Payment of Obligations      61   

7.05

   Preservation of Existence, Etc.      61   

7.06

   Maintenance of Properties      62   

7.07

   Maintenance of Insurance      62   

7.08

   Compliance with Laws      62   

7.09

   Books and Records      62   

7.10

   Inspection Rights      62   

7.11

   Use of Proceeds      63   

7.12

   ERISA Compliance      63   

7.13

   Additional Subsidiaries      63   

7.14

   Ownership of Certain Subsidiaries      63   

7.15

   Investments      64   

ARTICLE VIII NEGATIVE COVENANTS

     64   

8.01

   Liens      64   

8.02

   [Reserved]      67   

8.03

   Indebtedness      67   

8.04

   Fundamental Changes      68   

8.05

   Dispositions      68   

8.06

   Restricted Payments      68   

8.07

   Change in Nature of Business      69   

8.08

   Transactions with Affiliates and Insiders      69   

8.09

   Burdensome Agreements      69   

8.10

   Use of Proceeds      70   

8.11

   Financial Covenant      70   

8.12

   Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity      70   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     70   

9.01

   Events of Default      70   

9.02

   Remedies Upon Event of Default      72   

9.03

   Application of Funds      73   

ARTICLE X ADMINISTRATIVE AGENT

     74   

10.01

   Appointment and Authority      74   

10.02

   Rights as a Lender      74   

10.03

   Exculpatory Provisions      74   

10.04

   Reliance by Administrative Agent      75   

10.05

   Delegation of Duties      75   

 

ii



--------------------------------------------------------------------------------

 

10.06

   Resignation of Administrative Agent      75   

10.07

   Non-Reliance on Administrative Agent and Other Lenders      76   

10.08

   No Other Duties; Etc.      76   

10.09

   Administrative Agent May File Proofs of Claim      77   

10.10

   Guaranty Matters      77   

ARTICLE XI MISCELLANEOUS

     77   

11.01

   Amendments, Etc.      77   

11.02

   Notices; Effectiveness; Electronic Communications      79   

11.03

   No Waiver; Cumulative Remedies; Enforcement      81   

11.04

   Expenses; Indemnity; and Damage Waiver      81   

11.05

   Payments Set Aside      83   

11.06

   Successors and Assigns      83   

11.07

   Treatment of Certain Information; Confidentiality      87   

11.08

   Set-off      88   

11.09

   Interest Rate Limitation      88   

11.10

   Counterparts; Integration; Effectiveness      89   

11.11

   Survival of Representations and Warranties      89   

11.12

   Severability      89   

11.13

   Replacement of Lenders      89   

11.14

   Governing Law; Jurisdiction; Etc.      90   

11.15

   Waiver of Right to Trial by Jury      91   

11.16

   No Advisory or Fiduciary Responsibility      91   

11.17

   Electronic Execution of Assignments and Certain Other Documents      92   

11.18

   USA PATRIOT Act Notice      92   

 

iii



--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01    Bilateral Facilities 2.01    Commitments and Applicable Percentages 6.13
   Subsidiaries 8.01    Liens Existing on the Closing Date 8.03    Indebtedness
Existing on the Closing Date 8.09    Burdensome Agreements 11.02    Certain
Addresses for Notices

EXHIBITS

 

2.02    Form of Loan Notice 2.04    Form of Swing Line Loan Notice 2.11(a)   
Form of Note 7.02    Form of Compliance Certificate 7.13    Form of Joinder
Agreement 11.06(b)    Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 29, 2010 among ENERGEN
CORPORATION, an Alabama corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

The Borrower has requested that the Lenders provide $850,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Act” has the meaning specified in Section 11.18.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $850,000,000.

“Agreement” means this Credit Agreement.



--------------------------------------------------------------------------------

 

“Alabama Gas Credit Agreement” means that certain Credit Agreement, dated as of
the Closing Date, by and among Alabama Gas Corporation, as borrower, the lenders
party thereto and Bank of America, as administrative agent.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.

“Applicable Rate” means from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

  

Debt Rating

(S&P/Fitch/Moody’s)

   Facility Fee     Letters of
Credit Fee     Eurodollar Rate
Loans     Base
Rate  Loans   I    > A/A/A2      0.150 %      1.10 %      1.10 %      0.100 % 
II    A-/A-/A3      0.175 %      1.325 %      1.325 %      0.325 %  III   
BBB+/BBB+/Baa1      0.225 %      1.525 %      1.525 %      0.525 %  IV   
BBB/BBB/Baa2      0.300 %      1.700 %      1.700 %      0.700 %  V   
BBB-/BBB-/Baa3      0.400 %      1.975 %      1.975 %      0.975 %  VI   

< BBB- or unrated/

BBB- or unrated/

Baa3 or unrated

     0.500 %      2.125 %      2.125 %      1.125 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Fitch or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that,
(a) if the Borrower is split-rated and all three (3) Debt Ratings fall in
different Pricing Levels, the applicable Pricing Level shall be based upon the
Pricing Level indicated by the middle Debt Rating, (b) if the Borrower is
split-rated and two (2) of the Debt Ratings fall in the same Pricing Level (the
“Majority Level”) and the third Debt Rating is in a different Pricing Level, the
applicable Pricing Level shall be based upon the Majority Level, (c) if the
Borrower shall maintain Debt Ratings from only two (2) of Moody’s, S&P and
Fitch, the applicable Pricing Level shall be based on (x) if the two Debt
Ratings are one Pricing Level apart, the higher of the two Debt Ratings (the
lower pricing); (y) if the two Debt Ratings are two or three Pricing Levels
apart, the applicable Pricing Level shall be determined by reference to the
Pricing Level one Debt Rating lower than the higher of the two Debt Ratings; and
(z) if the two Debt Ratings are four or five Pricing Levels apart, the
applicable Pricing Level shall be determined by reference to the Pricing Level
two Debt Ratings lower than the higher of the two Debt Ratings.

Initially, the Applicable Rate shall be Pricing Level IV. Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in a
Debt Rating shall be effective on the date of the public announcement thereof
and ending on the date immediately preceding the effective date of the next such
change.

 

2



--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BAS, WFS, Regions Capital and BBVA, in their capacity as joint
lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2009, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, including the notes thereto.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of one hundred percent (100%) of the Aggregate
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the Revolving Commitments of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC, in its capacity as a joint lead
arranger and a joint book manager.

“BAS Fee Letter” means the letter agreement, dated as of September 17, 2010,
among the Borrower, Alabama Gas Corporation, the Administrative Agent, and BAS.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

3



--------------------------------------------------------------------------------

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BBVA” means BBVA, in its capacity as a joint lead arranger and joint book
manager.

“Bilateral Facilities” means the bilateral facilities listed on Schedule 1.01.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers or the Swing Line
Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if an L/C Issuer or the Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits,
certificates of deposit, eurodollar time deposits or overnight bank deposits of
(i) any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof, from
Moody’s is at least P-1 or the equivalent thereof or from Fitch is at least F1
or the equivalent thereof (any such bank being an “Approved Bank”), in each case
with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any commercial paper and fixed or
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P, P-1 (or the equivalent
thereof) or better by Moody’s or F1 (or the equivalent thereof) or better by
Fitch on the date such commercial paper or notes are acquired and, in each case,
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders or any Approved Bank) or recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States and having, on the date of purchase thereof, a
fair market value of at least

 

4



--------------------------------------------------------------------------------

100% of the amount of the repurchase obligations, (e) securities with maturities
of one year or less from the date of acquisition issued or fully guaranteed by
any state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of such state, commonwealth or territory or by
any foreign government, the securities of which state, commonwealth, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated at least A by S&P, A2 by Moody’s or A by Fitch on the date such
securities are acquired and (f) investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (e).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority or
(d) any change in the Risk-Based Capital Guidelines.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means October 29, 2010.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

5



--------------------------------------------------------------------------------

 

“Consolidated Capital” means as of any date of determination, the sum of
(a) Consolidated Indebtedness plus (b) Consolidated Net Worth.

“Consolidated Debt to Capitalization Ratio” means as of any date of
determination, the ratio of (a) Consolidated Indebtedness as of such date to
(b) Consolidated Capital as of such date.

“Consolidated Indebtedness” means at any time the Indebtedness of a Person and
its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of a Person and its Subsidiaries (excluding accumulated other comprehensive gain
and loss) calculated on a consolidated basis as of such time and in accordance
with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations (arising under
the Loan Documents) other than Letter of Credit Fees, an interest rate equal to
(i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate
Loans plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent (with notice to the Borrower
of such determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, but excluding good faith disputes
concerning the amount of costs and expenses claimed by the Administrative Agent
under Section 11.04(c), within three Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in

 

6



--------------------------------------------------------------------------------

which it commits to extend credit, (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
under this Agreement, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of Hazardous Materials into
surface water, ground water or land or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

7



--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the

 

8



--------------------------------------------------------------------------------

Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan the interest rate
on which is determined by reference to the Eurodollar Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of definition of “Eurodollar Rate.”

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest rate on which is determined by reference
to the Eurodollar Rate shall be adjusted automatically as of the effective date
of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located (c) in the case of a Lender other than a Foreign Lender,
backup withholding tax imposed under Section 3406 of the Internal Revenue Code
(other than as a result of a Change in Law) and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 11.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).

“Facility Fees” has the meaning specified in Section 2.09.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

9



--------------------------------------------------------------------------------

 

“Fee Letters” means the Joint Fee Letter, the BAS Fee Letter and the WFS Fee
Letter.

“Fitch” means Fitch, Inc., and any successor thereto.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of

 

10



--------------------------------------------------------------------------------

such Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determinable amount of the related primary obligation as of the
determination date in respect of which such Guarantee is made and (ii) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee as of the determination date,
unless such primary obligation and maximum amount for which such guaranteeing
Person may be liable are not stated, in which case the amount of such Guarantee
shall be such guaranteeing Person’s maximum reasonably anticipated liability as
of the determination date in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means Energen Resources Corporation, and each future Material
Subsidiary of the Borrower that the Borrower is required to join as a Guarantor
pursuant to the terms of this Agreement, together with their successors and
permitted assigns.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(c) the Swap Termination Value of any Swap Contract;

(d) all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and not
past due for more than 90 days after the date on which such trade account was
created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness;

 

11



--------------------------------------------------------------------------------

 

(g) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

(h) all Guarantees of such Person in respect of any of the foregoing; and

(i) all Indebtedness of the types referred to in clauses (a) through (h) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

Notwithstanding the above, for the avoidance of doubt, “Indebtedness” shall not
include (1) performance guaranties, (2) monetary obligations of such Person as
lessee under leases that are, in accordance with GAAP, recorded as operating
leases or (3) long-term commitments of a regulated Subsidiary for the purchase,
delivery and storage of natural gas.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial L/C Issuers” means Bank of America, Wells Fargo Bank, National
Association, Regions Bank and Compass Bank in their capacity as L/C Issuers.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

12



--------------------------------------------------------------------------------

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.13 executed and delivered by a Material Subsidiary in accordance with
the provisions of Section 7.13.

“Joint Fee Letter” means the letter agreement, dated as of September 17, 2010,
among the Borrower, Alabama Gas Corporation, Regions Bank, Regions Capital and
BBVA.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Commitment” means, as to each Initial L/C Issuer, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.03 in an aggregate
principal amount at any one time outstanding not to exceed 25% of the Letter of
Credit Sublimit (which, as of the Closing Date, would be $50,000,000 per Initial
L/C Issuer), as such amount may be adjusted from time to time in accordance with
this Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

13



--------------------------------------------------------------------------------

 

“L/C Issuer” means with respect to a particular Letter of Credit, (a) each
Initial L/C Issuer in its capacity as issuer of such Letter of Credit, (b) such
other Lender selected by the Borrower (upon notice to the Administrative Agent)
from time to time to issue such Letter of Credit (provided that no Lender shall
be required to become an L/C Issuer pursuant to this subclause (b) without such
Lender’s consent), or any successor issuer of Letters of Credit hereunder or
(c) any Lender selected by the Borrower (with the consent of the Administrative
Agent) to replace a Lender who is a Defaulting Lender at the time of such
Lender’s appointment as an L/C Issuer (provided that no Lender shall be required
to become an L/C Issuer pursuant to this subclause (c) without such Lender’s
consent), or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, (which includes all L/C Borrowings). For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, as the context
requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit executed from time to time by the
applicable L/C Issuer and the Borrower (or a Subsidiary).

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $200,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.

 

14



--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Fee Letters and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities or
financial condition of the Borrower and its Subsidiaries taken as a whole; or
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party.

“Material Subsidiary” means any non-regulated Subsidiary of the Borrower that
either directly or indirectly through another Subsidiary (a) generates revenues
in any fiscal year in excess of 10% of the consolidated total revenues of the
Borrower and its Subsidiaries or (b) owns assets with an aggregate value greater
than or equal to 10% of Total Assets.

“Maturity Date” means October 29, 2013; provided, however, that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender that is permitted to be incurred pursuant to
Section 8.03(d) and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender.

 

15



--------------------------------------------------------------------------------

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document; provided, however, “Other Taxes” shall not include any
Excluded Taxes.

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Single
Employer Plan, a Multiple Employer Plan or a Multiemployer Plan) that is
maintained or is contributed to by the Borrower and any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Internal Revenue Code.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Borrower and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of property to
the Borrower or any Subsidiary; provided, that if the transferor of such
property is a Loan Party then the transferee thereof must be a Loan Party;
(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (e) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries;

 

16



--------------------------------------------------------------------------------

(f) the sale or disposition of Cash Equivalents for fair market value;
(g) Dispositions permitted by Section 8.04; (h) sales or issuances of any
Subsidiary’s Equity Interests to the Borrower or any other Loan Party;
(i) Restricted Payments permitted by Section 8.06; (k) Dispositions in
satisfaction of judgments or in settlement of pending or threatened claims that
do constitute an Event of Default; and (l) Dispositions of Equity Interests in
connection with Acquisitions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenant set forth in Section 8.11, such transaction
shall be deemed to have occurred on the last day of the most recent fiscal
quarter for which financial statements were delivered pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition, (i) the value of the property disposed of shall be excluded and
(ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of such date; (b) with respect to any Acquisition or property
acquired pursuant to a Property-for-Property Transfer, (i) the value of the
Person or property acquired shall be included and (ii) any Indebtedness incurred
or assumed by any Loan Party or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
shall be deemed to have been incurred as of such date; and (c) with respect to
any Restricted Payment, the value of such Restricted Payment shall be excluded.
The “value” of any property for purposes of calculating the foregoing shall
equal (A) for any Property-for-Property Transfer, the value assigned to such
acquired or disposed property in good faith by the Borrower, (B) for any other
Acquisition, the agreed upon purchase price of such property and (C) for any
other Disposition, the book value of such property as reflected on the most
recent balance sheet of the applicable Loan Party or Subsidiary.

“Property-for-Property Transfer” means exchanges of oil and natural gas
property, including mineral rights, other real property interests and related
property and equipment.

“Public Lender” has the meaning specified in Section 7.02.

“Regions Capital” means Regions Capital Markets, a division of Regions Bank, in
its capacity as a joint lead arranger and joint book manager.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

17



--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means (a) with respect to the Borrower, (i) for purposes
of the execution of this Agreement, all Notes and any amendments, modifications
or restatements of the foregoing, two officers of the Borrower, one of whom
shall be the treasurer, the controller or an assistant treasurer of the Borrower
and the other of whom shall be the chairman of the board, president, senior vice
president, executive vice president, general counsel, any vice president,
secretary, controller, assistant secretary or assistant treasurer of the
Borrower, (ii) for purposes of all Borrowings and other Credit Extensions,
including for purposes of notices given pursuant to Article II, the chairman of
the board, president or treasurer of the Borrower (each, a “Borrower Authorized
Officer”), or such other persons that may be designated in writing by a Borrower
Authorized Officer in a notice to the Administrative Agent and (iii) solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.01,
the secretary or any assistant secretary of the Borrower; and (b) with respect
to any other Loan Party, (i) the chairman of the board, president, senior vice
president, general counsel, any vice president, secretary, controller, assistant
secretary or assistant treasurer of such Loan Party (each, an “Other Loan Party
Authorized Officer”), (ii) solely for purposes of the delivery of incumbency
certificates pursuant to Section 5.01, the secretary or any assistant secretary
of such Loan Party and (iii) solely for purposes of notices given pursuant to
Article II, any Other Loan Party Authorized Officer and any other officer or
employee of such Loan Party so designated by any of the Other Loan Party
Authorized Officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to
Section 2.01(b), as applicable as such amount may be adjusted from time to time
in accordance with this Agreement.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Risk-Based Capital Guidelines” means (a) the risk-based capital guidelines
applicable to banks and other regulated financial institutions in effect in the
United States on the Closing Date, including transition rules, and (b) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States including transition rules, and any amendments to such
regulations adopted prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Filings” means all reports, statements, schedules and other information
filed with, or furnished to, the SEC by the Borrower, including, without
limitation, each Form 10-K, Form 10-Q and Form 8-K filed by the Borrower with
the SEC.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Single Employer Plan” means any Pension Plan that is covered by Title IV of
ERISA, but that is not a Multiemployer Plan.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts (excluding, for clarification
purposes, ordinary course contracts for purchases and sales of product requiring
physical delivery), equity or equity index swaps or options, bond or bond price
or bond

 

19



--------------------------------------------------------------------------------

index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total consolidated assets of the Borrower and its
Subsidiaries, as determined in accordance with GAAP.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

20



--------------------------------------------------------------------------------

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“WFS” means Wells Fargo Securities LLC in its capacity as a joint lead arranger
and joint book manager.

“WFS Fee Letter” means the letter agreement, dated as of September 17, 2010,
among the Borrower, Alabama Gas Corporation, WFS, and Wells Fargo Bank, National
Association.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

21



--------------------------------------------------------------------------------

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 permitting
the valuation of financial liabilities or indebtedness at the fair value thereof
shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenant in Section 8.11 shall be
made on a Pro Forma Basis with respect to any Disposition (other than Permitted
Transfers), Acquisition or occurrence of Indebtedness pursuant to
Section 8.03(f) occurring during the applicable period.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for

 

22



--------------------------------------------------------------------------------

one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein, provided,
however, all Borrowings made on the Closing Date shall be made as Base Rate
Loans.

(b) Increases of the Aggregate Revolving Commitments. The Borrower shall have
the right, upon at least ten Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments (but not
the Letter of Credit Sublimit or the Swing Line Sublimit) by up to $150,000,000
in the aggregate in one or more increases, at any time prior to the date that is
six months prior to the Maturity Date. Any such increase shall become effective
upon satisfaction of the following conditions precedent:

(i) the Aggregate Revolving Commitments shall not exceed $1,000,000,000 without
the consent of the Required Lenders;

(ii) no Default shall have occurred and be continuing on the date on which such
increase is to become effective;

(iii) the representations and warranties set forth in Article VI shall be true
and correct on and as of the date on which such increase is to become effective,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;

(iv) the Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating compliance with the covenant contained in Section 8.11
on a Pro Forma Basis after giving effect to any Credit Extensions made on the
date of such increase;

(v) such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof;

 

23



--------------------------------------------------------------------------------

 

(vi) such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional Revolving Commitments in a corresponding
amount of such requested increase from either existing Lenders and/or one or
more other institutions that qualify as Eligible Assignees (it being understood
and agreed that no existing Lender shall be required to provide an additional
Revolving Commitment) and (B) documentation from each institution providing an
additional Revolving Commitment evidencing its additional Revolving Commitment
and its obligations under this Agreement in form and substance acceptable to the
Administrative Agent;

(vii) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and each Guarantor) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase in the Aggregate Revolving
Commitments, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;

(viii) if any new or supplemental regulatory approval by any applicable
regulatory body is required in connection with such increase of the Revolving
Commitments, the Administrative Agent shall have received evidence, in form and
substance satisfactory to the Administrative Agent, of such approval; and

(ix) if any Revolving Loans are outstanding at the time of the increase in the
Aggregate Revolving Commitments, the Borrower shall, if applicable, prepay one
or more existing Revolving Loans (such prepayment to be subject to Section 3.05)
in an amount necessary such that after giving effect to the increase in the
Aggregate Revolving Commitments, each Lender will hold its pro rata share (based
on its Applicable Percentage of the increased Aggregate Revolving Commitments)
of outstanding Revolving Loans.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of,

 

24



--------------------------------------------------------------------------------

conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect with respect to all Loans.

 

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding

 

25



--------------------------------------------------------------------------------

Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit; provided, further, that after giving
effect to all L/C Credit Extensions, the aggregate Outstanding Amount of all L/C
Obligations of any Initial L/C Issuer shall not exceed such Initial L/C Issuer’s
L/C Commitment. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders (other than Defaulting Lenders) have
approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to borrowers generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

26



--------------------------------------------------------------------------------

 

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, which may include the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

27



--------------------------------------------------------------------------------

 

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing such
L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On a monthly basis, each L/C Issuer shall deliver to the
Administrative Agent a complete list of all outstanding Letters of Credit issued
by such L/C Issuer as provided in Section 2.03(f).

 

28



--------------------------------------------------------------------------------

 

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing; provided that the Borrower has received notice of such payment by 10:00
a.m. on such Honor Date, otherwise the Borrower shall make such payment not
later than 11:00 a.m. on the following Business Day (together with interest
thereon). If the Borrower fails to so reimburse the applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Revolving Loans
that are Base Rate Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments. Any notice
given by the applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

 

29



--------------------------------------------------------------------------------

 

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid (excluding
such interest and fees) shall constitute such Lender’s Revolving Loan included
in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if such L/C Issuer
or the Administrative Agent receives for the account of such L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), such L/C Issuer shall
turn over such payment to the Administrative Agent for distribution to such
Lender or the Administrative Agent will distribute to such Lender, in each case,
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by an L/C Issuer or the Administrative Agent for
the account of such L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

30



--------------------------------------------------------------------------------

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity with
respect to the form of Letter of Credit and amendments thereto, the Borrower
will immediately notify the applicable L/C Issuer. Subject to Section 2.03(f),
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption (A) is not intended to, and
shall not, preclude the Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement
and (B) does not cover losses

 

31



--------------------------------------------------------------------------------

resulting from any L/C Issuer’s gross negligence or willful misconduct. None of
the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer shall provide to
the Administrative Agent a list of outstanding Letters of Credit (together with
amounts) issued by it on a monthly basis (and upon the request of the
Administrative Agent); the Administrative Agent shall provide a copy of such
list to any Lender and the Borrower upon request.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
at the rate per annum specified in the applicable Fee Letter (or such other rate
as agreed by the Borrower and the applicable L/C Issuer), computed on the daily
amount available to be drawn under such Letter of Credit and on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing

 

32



--------------------------------------------------------------------------------

the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall, unless (i) any Lender at such time is a
Defaulting Lender and (ii) the Swing Line Lender has not entered into
arrangements satisfactory to it with the Borrower or such Defaulting Lender to
eliminate the Swing Line Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.15(a)(iv)) with respect to such Defaulting Lender (in
which case the Swing Line Lender may in its sole discretion), make loans (each
such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the

 

33



--------------------------------------------------------------------------------

Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the Revolving Loans specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the

 

34



--------------------------------------------------------------------------------

Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (excluding such interest and fees) shall constitute such Lender’s Revolving
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

35



--------------------------------------------------------------------------------

 

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less,
the entire principal amount thereof then outstanding); and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied, first, ratably to the L/C
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Loans,
and, third, to Cash Collateralize the remaining L/C Obligations.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and,
if the Administrative Agent provides the applicable interest amount, such
prepayment shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

36



--------------------------------------------------------------------------------

 

2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such sublimit shall
be automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage. All fees accrued with respect thereto
until the effective date of the termination of one hundred percent (100%) of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan (or
refinance such Swing Line Loan with a Revolving Loan) on the earlier to occur of
(i) the date ten Business Days after such Swing Line Loan is made and (ii) the
Maturity Date.

 

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the borrowing date or
conversion date, as applicable, at a rate per annum equal to the Base Rate plus
the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

37



--------------------------------------------------------------------------------

 

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations arising under the Loan Documents at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) To the extent permitted by applicable Law, accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the product of (i) the Applicable Rate times (ii) the actual daily
amount of the Aggregate Revolving Commitments regardless of usage (or, if the
Aggregate Revolving Commitments have been terminated, on the Outstanding Amount
of all Revolving Loans, Swing Line Loans and L/C Obligations), subject to
adjustment as provided in Section 2.15 (the “Facility Fees”). The Facility Fees
shall accrue at all times during the Availability Period (and thereafter so long
as Revolving Loans, Swing Line Loans and L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period (and, if applicable, thereafter on demand). The Facility Fees shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Fee Letters. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

38



--------------------------------------------------------------------------------

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with

 

39



--------------------------------------------------------------------------------

interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to the Loan made pursuant to such Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid (excluding interest paid by such Lender) shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

40



--------------------------------------------------------------------------------

 

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the applicable L/C Issuer (i) if such L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, upon the
request of the Administrative Agent, the applicable L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
within two Business Days of such notice.

 

41



--------------------------------------------------------------------------------

 

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the L/C Issuers and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as credit support
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the repayment of the Swing Line
Loan, by the repayment and/or termination of the L/C Obligations or by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 9.03), and
(y) the Person providing Cash Collateral and the applicable L/C Issuer or Swing
Line Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative

 

42



--------------------------------------------------------------------------------

Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer or the Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
Facility Fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Revolving Loans funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.03, Section 2.04,
Section 2.14, or Section 2.15(a)(ii), as applicable (and the Borrower shall
(A) be required to pay to each of the L/C Issuers and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h). For purposes of clarification, to
the extent the Borrower provides the Cash Collateral required under Section 2.14
to cover the Fronting Exposure of such Defaulting Lender, the Borrower shall not
be required to pay the Facility Fee allocable to the Fronting Exposure resulting
from such Defaulting Lender.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists;

 

43



--------------------------------------------------------------------------------

and (ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Revolving Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender. Notwithstanding anything herein to the contrary,
the Borrower shall not be required to deliver Cash Collateral to cover the
Fronting Exposure of a Defaulting Lender under this Agreement unless such
Fronting Exposure remains after giving effect to this Section 2.15(a)(iv).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Loan Parties or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or any L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

44



--------------------------------------------------------------------------------

 

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnification. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Loan Parties shall also, and do hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after demand therefor,
for any amount which a Lender or such L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Loan Parties and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

 

45



--------------------------------------------------------------------------------

 

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

46



--------------------------------------------------------------------------------

 

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may

 

47



--------------------------------------------------------------------------------

lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with a Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

48



--------------------------------------------------------------------------------

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05 Compensation for Losses.

Within three Business Days after written demand by any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

49



--------------------------------------------------------------------------------

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13; or

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 3.05 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if a Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 11.13.

 

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations arising under the Loan Documents, and resignation of the
Administrative Agent.

 

50



--------------------------------------------------------------------------------

 

ARTICLE IV

GUARANTY

 

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer, each Affiliate of a Lender that enters into a Swap Contract or
a Treasury Management Agreement with any Loan Party, and the Administrative
Agent as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted (other than repayment of the Obligations guaranteed hereunder);

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

51



--------------------------------------------------------------------------------

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations (arising under
the Loan Documents) may be declared to be forthwith due and payable as specified
in Section 9.02 (and shall be deemed to have become automatically due and
payable in the circumstances specified in said Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.

 

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such

 

52



--------------------------------------------------------------------------------

contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations arising under the
Loan Documents have been paid in full and the Commitments have terminated.

 

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
For the avoidance of doubt, the guarantee in this Article IV shall terminate
upon repayment of all Obligations arising under the Loan Documents and the
termination of this Agreement.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer or Responsible Officers, as applicable, of the signing Loan
Party and, in the case of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Financial Statements. The Administrative Agent shall have received the
unaudited consolidated financial statements of the Borrower and its Subsidiaries
for the fiscal quarter ended June 30, 2010, including balance sheets and
statements of income or operations, shareholders’ equity and cash flows.

(d) No Material Adverse Effect. There shall not have occurred since December 31,
2009 any event or condition that has had or would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(e) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in any
court or before an arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect.

(f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

53



--------------------------------------------------------------------------------

 

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(g) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.01(d), (e) and (h) and Sections 5.02(a) and (b) have
been satisfied and such other matters as reasonably requested by the
Administrative Agent.

(h) Governmental and Third Party Consents. Receipt by the Administrative Agent
of evidence reasonably satisfactory to the Administrative Agent that the Loan
Parties have obtained all governmental and third party consents and approvals
(including without limitation, any required approvals from any applicable
regulatory body) required for the execution, delivery and performance of the
Loan Documents.

(i) Alabama Gas Credit Agreement. Receipt by the Administrative Agent of
evidence that the Alabama Gas Credit Agreement shall have become effective or,
substantially simultaneously with the closing of this Agreement, will be
effective.

(j) Termination of Bilateral Facilities. Receipt by the Administrative Agent of
evidence that the Bilateral Facilities have been, or substantially
simultaneously with the closing of this Agreement will be, terminated, all
Liens, if any, securing obligations under the Bilateral Facilities have been or,
substantially simultaneously with the closing of this Agreement, are being
released, and any and all obligations with respect thereto have been paid in
full.

(k) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

(l) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

54



--------------------------------------------------------------------------------

 

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI (other than the representations and warranties contained in Sections 6.05(d)
and 6.06) or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite entity power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law.

 

55



--------------------------------------------------------------------------------

 

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than those that have already been obtained and are in full force and
effect.

 

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Debtor Relief Laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

6.05 Financial Statements; No Material Adverse Effect.

(a) The financial statements delivered pursuant to Sections 5.01(c), 7.01(a) and
7.01(b) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein (subject, in the case of unaudited financial statements, to the absence
of footnotes and to normal year-end audit adjustments); and (ii) fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein (subject, in the case of unaudited
financial statements, to the absence of footnotes and to normal year-end audit
adjustments).

(b) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby.

(c) From June 30, 2010 to and including the Closing Date, there has been no
Disposition or any Involuntary Disposition of any material part of the business
or property of the Loan Parties and their Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of the Loan Parties and their Subsidiaries,
taken as a whole, in each case, which has not been disclosed in writing to the
Lenders on or prior to the Closing Date.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

 

6.07 No Default.

No Default has occurred and is continuing.

 

6.08 Ownership of Property.

Each Loan Party has good and defensible title to all real property or interest
therein necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

6.09 Environmental Compliance.

The Loan Parties are conducting their businesses in material compliance with all
applicable Environmental Laws, and have and are in compliance with all licenses
and permits required under any such Environmental Laws, unless the failure to so
comply would not reasonably be expected to have a Material Adverse Effect. To
the knowledge of the Loan Parties, none of the operations or properties of any
Loan Party is the subject of federal, state or local investigation evaluating
whether any material remedial action is needed to respond to a release of any
Hazardous Materials into the environment or to the improper storage or disposal
(including storage or disposal at offsite locations) of any Hazardous Materials,
unless such remedial action would not reasonably be expected to have a Material
Adverse Effect. No Loan Party (and to the best knowledge of the Loan Parties, no
other Person) has filed any notice under any Environmental Law indicating that
any Loan Party is responsible for the improper release into the environment, or
the improper storage or disposal, of any material amount of any Hazardous
Materials or that any Hazardous Materials have been improperly released, or are
improperly stored or disposed of, upon any property of any Loan Party, unless
such improper release, storage or disposal would not reasonably be expected to
have a Material Adverse Effect.

 

6.10 Intentionally Omitted.

 

6.11 Taxes.

Each Loan Party has filed all federal, state and other material tax returns and
reports required to be filed, and has paid all federal, state and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
it or its properties, income or assets otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party that would, if
made, have a Material Adverse Effect. No Loan Party is party to any tax sharing
agreement other than the tax sharing agreements among the Borrower and one or
more of its Subsidiaries.

 

6.12 ERISA Compliance.

During the five year period prior to the date on which this representation has
been made there have been no ERISA Events. To the knowledge of the Loan Parties,
each Plan has complied in all material respects with the applicable provisions
of ERISA and the Internal Revenue Code, and there are no pending, or the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by an Governmental Authority, with respect to any Plan, expect where such
non-compliance or action either singly or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual

 

57



--------------------------------------------------------------------------------

valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount that could reasonably be expected to have a Material
Adverse Effect. The Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules with respect to each Pension Plan
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained. Neither the Borrower nor any ERISA Affiliate
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a liability or loss under
ERISA, and neither the Borrower nor any ERISA Affiliate would become subject to
any liability or loss under ERISA if the Borrower or any such ERISA Affiliate
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made, in any case where, either singly or in the aggregate, the aggregate
amount of loss or liability would not reasonably be expected to have a Material
Adverse Effect.

 

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list of each Subsidiary of
any Loan Party, together with (i) jurisdiction of organization, (ii) number of
shares of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
any Loan Party or any Subsidiary and (iv) an identification of which
Subsidiaries are Material Subsidiaries as such schedule may be updated from time
to time pursuant to Section 7.02(a). The outstanding Equity Interests of each
Subsidiary of any Loan Party are validly issued, fully paid and non-assessable.

 

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

6.15 Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by a Responsible Officer of any Loan Party to the
Administrative Agent or any Lender for use in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contained, as of the date of such report,
statement, certificate or information, any untrue statement of material fact or,
when taken together with all of the SEC Filings, omitted to state any material
fact known to any Loan Party (other than industry-wide risks normally associated
with the types of businesses conducted by the Loan Parties) necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading as of the date made; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

58



--------------------------------------------------------------------------------

 

6.16 Compliance with Laws.

Each Loan Party is in compliance with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

6.17 Solvency.

The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment outstanding, any Loan or other
Obligation arising under the Loan Documents shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, each Loan Party shall, and
shall cause, to the extent it may lawfully do so, each Subsidiary to:

 

7.01 Financial Statements.

Deliver to the Administrative Agent for delivery to each Lender, in form and
detail satisfactory to the Administrative Agent:

(a) As soon as available, but in any event, within the earlier of (i) 100 days
after the end of each fiscal year of the Borrower and (ii) the date that is 10
days after the date the Borrower delivered its 10-K to the SEC, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

(b) As soon as available, but in any event, within the earlier of (i) 50 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower and (ii) the date that is 5 days after the date the Borrower
delivered its 10-Q to the SEC, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

 

59



--------------------------------------------------------------------------------

 

As to any information contained in materials furnished pursuant to
Section 7.02(b), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.01(a) or (b) above at the times specified
therein.

 

7.02 Certificates; Other Information.

Deliver to the Administrative Agent for delivery to each Lender, in form and
detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower which shall include such supplements to
Schedule 6.13 as are necessary such that, as supplemented, such Schedule would
be accurate and complete as of the date of such Compliance Certificate (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the equity
holders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

(c) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents and/or financial information required to be delivered pursuant to
Section 7.01(a) or (b) or Section 7.02(b) (to the extent any such documents
and/or financial information are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail, (x) if such notice relates to documents
required to be delivered pursuant to Section 7.01(a) or (b), electronic versions
(i.e., soft copies) of such documents and (y) if such notice relates to
documents required to be delivered pursuant to Section 7.02(b), a link to such
documents (which may be included in the notice). The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

60



--------------------------------------------------------------------------------

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not marked as
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

7.03 Notices.

Within five (5) Business Days after any Loan Party obtains knowledge thereof,
notify the Administrative Agent (who will notify the other Lenders) of:

(a) the occurrence of any Default.

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) the occurrence of any ERISA Event.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04 Payment of Obligations.

Pay and discharge, before the same shall become delinquent, all its material
obligations and liabilities, including all material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party or such Subsidiary.

 

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its (i) legal
existence and (ii) good standing under the Laws of the jurisdiction of its
organization, in each case, except in a transaction permitted by Section 8.04 or
Section 8.05.

 

61



--------------------------------------------------------------------------------

 

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.06 Maintenance of Properties.

Other than in connection with a transaction permitted by Section 8.05, keep all
of its property material to the operation of its business (taken as a whole) in
good working order and condition, ordinary wear and tear excepted.

 

7.07 Maintenance of Insurance.

Maintain or cause to be maintained in full force and effect insurance (including
worker’s compensation insurance, liability insurance, casualty insurance and
business interruption insurance) in such amounts, with such deductibles and
covering such risks as are customarily carried by business enterprises of
established reputation similarly situated. Such insurance shall be maintained
with, in the good faith judgment of the Borrower, financially sound and
reputable insurance companies or through self-insurance, and may be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the customary practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section 7.07, any Loan Party may effect workers’ compensation or similar
insurance in respect of operations in any state or any other jurisdiction
through an insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable Laws.

 

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party and the Borrower and its Subsidiaries on a consolidated basis.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (in each case, subject to compliance with reasonable confidentiality
agreements and requirements and applicable copyright laws), and to discuss its
affairs,

 

62



--------------------------------------------------------------------------------

finances and accounts with its directors, officers, and independent public
accountants, and, if the Borrower requests, in the presence of a Responsible
Officer or an appointee of a Responsible Officer, at the reasonable expense of
the Lenders, and at such reasonable times during normal business hours and as
often as may be reasonably desired (but, unless an Event of Default exists, no
more frequently than once during any calendar year), upon reasonable advance
notice to the Borrower; provided, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures (including Acquisitions) and other lawful corporate
purposes, (b) to refinance certain existing Indebtedness, (c) for support of
commercial paper issued by the Borrower and (d) to pay fees and expenses in
connection with this Agreement, provided that in no event shall the proceeds of
the Credit Extensions be used in contravention of any Law or of any Loan
Document.

 

7.12 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code; except in each such instance in clause (a), (b) or
(c) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

7.13 Additional Subsidiaries.

Within thirty days after the acquisition or formation of any Material
Subsidiary, or within thirty days after the Borrower has knowledge that an
existing Subsidiary meets the threshold to be a Material Subsidiary:

(a) notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) if such Material Subsidiary is a Domestic Subsidiary, cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) upon the request of the Administrative
Agent in its sole discretion, deliver to the Administrative Agent such
Organization Documents, resolutions and favorable opinions of counsel, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

7.14 Ownership of Certain Subsidiaries.

Take such actions as are necessary to ensure that the Borrower, at all times,
shall own and control, directly or indirectly, 100% of the Voting Stock of
Energen Resources Corporation and Alabama Gas Corporation.

 

63



--------------------------------------------------------------------------------

 

7.15 Investments.

Make Investments solely in Persons and/or property which are used or useful in
the same or a similar line of business as the Borrower and its Subsidiaries are
engaged in on the Closing Date (or any reasonable extension thereof).

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment outstanding, any Loan or other
Obligation arising under the Loan Documents shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, no Loan Party shall, nor shall
it permit, to the extent it may lawfully do so, any Subsidiary to, directly or
indirectly:

 

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not changed;

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet delinquent or, if
delinquent, are unfiled and no other action has been taken to enforce the same
or are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of

 

64



--------------------------------------------------------------------------------

the business of the applicable Person, including, without limitation, easements
or reservations in any property of a Loan Party or Subsidiary for the purpose of
roads, rights-of-way, railroads, railroad side tracks, electric lines, pipe
lines, sewers, water and gas transmission and distribution mains, conduits,
water rights of states, any subdivision thereof or others, building and use
restrictions and defects of title to, or leases of, any parts of the property of
a Loan Party or its Subsidiary;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing purchase money Indebtedness, including, without limitation,
any Indebtedness incurred to finance the acquisition, construction or
improvement of any real estate acquired by a Loan Party or a Subsidiary;
provided that (i) such Liens do not at any time encumber any property other than
the property and improvements thereto financed by such Indebtedness, (ii) such
Liens attach to such property concurrently with or within ninety days after the
acquisition, construction or improvement thereof and (iii) such Liens do not
secure obligations that exceed, in the aggregate at any one time outstanding, an
amount equal to fifteen percent (15%) of Total Assets minus the amount of
obligations secured by Liens incurred pursuant to Sections 8.01(z) and 8.01(ee).

(j) leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any Subsidiary;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements entered into in connection with Investments in Cash Equivalents;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) pledges by a Loan Party or a Subsidiary of assets as security to be
deposited with any Governmental Authority at any time required by Law as a
condition to the transaction of any business or the exercise of any privilege,
license or right;

(p) good faith deposits or the granting of security in connection with tenders,
redemption, contracts or leases to which a Loan Party or a Subsidiary is a party
or deposits for the purpose of terminating obligations under an indenture;

(q) Liens (including, without limitation, purchase money mortgages, conditional
sale agreements and other title retention agreements and leases in the nature of
title retention agreements) on property of a Loan Party or a Subsidiary in favor
of the United States or any state thereof, or any department, agency,
instrumentality or political subdivision of the United States or any state
thereof, or in favor of any other country or political subdivision thereof, or
any agency or instrumentality of such country of political subdivision, to
secure partial progress installment, advance or other payment pursuant to any
contract or statute or to secure any Indebtedness or other obligation (or
related instrument) incurred for the purpose of financing all or any part of the
purchase price of the cost of construction of the property subject to such
Liens;

 

65



--------------------------------------------------------------------------------

 

(r) Liens incurred or created in the ordinary course of business and in
accordance with sound oil and gas industry practice in respect of the
exploration, development or operation of oil and gas properties or related
production or processing facilities or the transmission of petroleum substances
as security in favor of any other Person conducting the exploration,
development, operation or transmission of the property to which such Liens
relate, for any Loan Party’s or a Subsidiary’s portion of the costs and expenses
of such exploration, development, operation or transmission, provided that such
costs or expenses are not delinquent or, which are being contested in good
faith; provided such Loan Party or Subsidiary shall have made adequate provision
therefor in accordance with GAAP;

(s) overriding royalty interests, net profit interests, reversionary interests
and carried interests or other similar burdens on production in respect of any
Loan Party’s or Subsidiary’s oil and gas properties that are entered into with
or granted to arm’s length third parties in the ordinary course of business and
in accordance with sound oil and gas industry practice in the area of operation;

(t) Liens for penalties arising under non-participation provisions of operating
agreements in respect of any Loan Party’s or a Subsidiary’s oil and gas
properties if such Liens do not materially detract from the value of any
material part of the property of the Loan Parties and the Subsidiaries, taken as
a whole;

(u) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, grant or permit or by any statutory or regulatory
provision to terminate any such lease, license, grant or permit or to require
annual or other periodic payments as a condition of the continuance thereof;

(v) any right of first refusal in favor of any Person granted in the ordinary
course of business with respect to all or any of the oil and gas properties of
any Loan Party or any Subsidiary;

(w) the rights of buyers under production sale contracts related to any Loan
Party’s or Subsidiary’s share of petroleum substances entered into in the
ordinary course of business, provided that the contracts create no rights
(including any Lien) in favor of the buyer or any other Person in, to or over
any reserves of petroleum substances or other assets of any Loan Party or
Subsidiary, other than a dedication of reserves (not by way of Lien or absolute
assignment) on usual industry terms;

(x) the making of good faith deposits or providing security in connection with
tenders, redemptions, contracts or leases to which a Loan Party or Subsidiary is
a party or deposits for the purpose of terminating obligations under an
indenture;

(y) Liens granted to trustees under any indentures for debt securities of a Loan
Party or a Subsidiary for payment of the fees and expenses of such trustees

(z) Liens securing Indebtedness existing in or relating to real estate acquired
by a Loan Party or a Subsidiary for transmission, distribution or right-of-way
purposes or in connection with its usual operations; provided that such Liens do
not secure obligations that exceed, in the aggregate at any one time
outstanding, an amount equal to fifteen percent (15%) of Total Assets minus the
amount of obligations secured by Liens incurred pursuant to Sections 8.01(i) and
8.01(ee);

(aa) any obligations or duties affecting the property of a Loan Party or its
Subsidiaries to any municipality or public authority with respect to any
franchise, grant, license, permit or certificate;

(bb) any irregularities or deficiencies of title to any rights-of-way for mains
or pipes and/or appurtenances thereto or other improvements thereon and to any
real estate used or to be used primarily for right-of-way purposes;

 

66



--------------------------------------------------------------------------------

 

(cc) leases made, or existing on property acquired, in the ordinary course of
business;

(dd) any extension, renewal or replacement (or successive extension, renewal or
replacement) in whole or in part of any Lien referred to in the foregoing
clauses, provided, however, that the principal amount of Indebtedness secured
thereby is not increased and the extension, renewal or replacement shall be
limited to all or part of the property which secured the Indebtedness so
extended, renewed or replaced (plus improvements and construction on such
property); and

(ee) other Liens not described above; provided that such Liens do not secure
obligations that exceed, in the aggregate at any one time outstanding, an amount
equal to fifteen percent (15%) of Total Assets minus the amount of obligations
secured by Liens incurred pursuant to Sections 8.01(i) and 8.01(z).

 

8.02 [Reserved].

 

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness set forth on Schedule 8.03 (and renewals, refinancings and
extensions thereof); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, renewal or extension are no less favorable in any material
respect to the Loan Parties and their Subsidiaries or the Lenders than the terms
of any agreement or instrument governing the Indebtedness being refinanced,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) intercompany Indebtedness among the Borrower and its Subsidiaries;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e) purchase money Indebtedness, subject to the limitations set forth in
Section 8.01(i);

(f) Indebtedness existing in or relating to real estate acquired by a Loan Party
or a Subsidiary for transmission, distribution or right-of-way purposes or in
connection with its usual operations, subject to the limitations set forth in
Section 8.01(z);

 

67



--------------------------------------------------------------------------------

 

(g) other Indebtedness as long as after giving effect thereto the Borrower is in
compliance with the financial covenant in Section 8.11 on a Pro Forma Basis,
subject to the limitations set forth in Section 8.01; and

(h) Guarantees with respect to Indebtedness permitted under this Section 8.03.

 

8.04 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party, (c) the
Borrower or any Subsidiary may merge with any other Person in connection with an
Acquisition; provided that if the Borrower or any other Loan Party is a party to
such transaction, the Borrower or such Loan Party is the continuing or surviving
Person and (d) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time provided that such dissolution, liquidation or winding up, as
applicable, could not have a Material Adverse Effect.

 

8.05 Dispositions.

Make any Disposition except:

(a) Permitted Transfers;

(b) Property-to-Property Transfers; and

(c) other Dispositions so long as (i) at least 90% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) such transaction does not involve
the sale or other disposition of a minority equity interest in any Subsidiary,
(iii) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, and (iv) at the time of such Disposition, the aggregate net book
value of all of the assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all such transactions occurring after the Closing Date
(including such Disposition) shall not exceed 15% of Total Assets (as determined
as the end of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 7.01); provided, however, in determining the
Borrower’s compliance with the limitation in clause (iv), the Borrower may
exclude Dispositions of assets to the extent the net cash proceeds of such
Disposition are reinvested in assets (excluding current assets as classified by
GAAP) that are useful in the business of the Borrower and its Subsidiaries
within 180 days of the date of such Disposition.

 

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

68



--------------------------------------------------------------------------------

 

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable (i) in the common stock or other common Equity
Interests or (ii) in other Equity Interests pursuant to a shareholders rights
plan;

(c) so long as no Default exists or would result therefrom, the Borrower and
each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests; and

(d) so long as (i) no Event of Default exists or would result therefrom and
(ii) the Borrower is in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 8.11 after giving effect to such Restricted
Payment, the Borrower may (x) declare or pay cash dividends to its stockholders
and (y) purchase, redeem or otherwise acquire for cash Equity Interests issued
by it.

 

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the Closing
Date or any business substantially related or incidental thereto.

 

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions (including intercompany Indebtedness and business
services sharing agreements entered into among the Borrower and its Subsidiaries
in the ordinary course of business) or any other transactions with any officer,
director or Affiliate permitted by Section 7.15, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) normal and reasonable compensation and
reimbursement of expenses of officers and directors and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

 

8.09 Burdensome Agreements.

Other than those in existence as of the date of this Agreement as set forth on
Schedule 8.09, enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any such Person to (a) make Restricted
Payments to any Loan Party, (b) pay any Indebtedness or other obligation owed to
any Loan Party, (c) make loans or advances to any Loan Party, (d) transfer any
of its property to any Loan Party, (e) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (f) act as a Loan Party (unless prohibited by Law) pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)-(e)
above) for (i) restrictions pursuant to this Agreement and the other Loan
Documents, (ii) restrictions in any document or instrument governing
Indebtedness incurred pursuant to Sections 8.03(e), 8.03(f) and other secured
Indebtedness permitted by Sections 8.01 and 8.03; provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (iii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (iv) customary restrictions and conditions contained in any agreement
relating to the Disposition of any property permitted under Section 8.05 pending
the consummation of such Disposition.

 

69



--------------------------------------------------------------------------------

 

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

8.11 Financial Covenant.

Permit the Consolidated Debt to Capitalization Ratio, as of the end of any
fiscal quarter of the Borrower, to be greater than 0.65 to 1.0.

 

8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders in their capacity as such.

(b) Change its fiscal year.

(c) Without providing ten days prior written notice to the Administrative Agent,
change its name, state of formation or form of organization.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or (iii) within ten days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement (i) contained in any of Sections 7.03, 7.05(a), 7.11,
7.13, 7.14, 7.15 or Article VIII; or (ii) contained in any of Sections 7.01,
7.02 or 7.10 and such failure continues for five Business Days; provided that it
is understood that it shall not be an Event of Default under Section 7.05(a)(ii)
solely as a result of a failure to be able to obtain a certificate of good
standing from the Department of Revenue of Alabama.

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of the date on which (i) a
Responsible Officer of a Loan Party becomes aware of such failure or (ii) notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

 

70



--------------------------------------------------------------------------------

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after the expiration of any applicable
grace period) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Loan Party is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party as a result
thereof is greater than the Threshold Amount, unless satisfied in full within
any applicable grace period; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, and (B) there is a period of thirty consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

71



--------------------------------------------------------------------------------

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any Subsidiary of any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

 

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

72



--------------------------------------------------------------------------------

 

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting reasonable
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting reasonable
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuers in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party and
any Lender, or any Affiliate of a Lender and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders (and, in the case of such Swap Contracts and
Treasury Management Agreements, Affiliates of Lenders) and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

73



--------------------------------------------------------------------------------

 

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01   Appointment and Authority.

Each of the Lenders and each of the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

10.02   Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

10.03   Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the

 

74



--------------------------------------------------------------------------------

circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04   Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05   Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06   Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which shall not be unreasonably withheld), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives

 

75



--------------------------------------------------------------------------------

notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the L/C Issuers, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07   Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08   No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

76



--------------------------------------------------------------------------------

 

10.09   Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

10.10   Guaranty Matters.

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary (or a
Material Subsidiary, as applicable) as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

ARTICLE XI

MISCELLANEOUS

 

11.01   Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by

 

77



--------------------------------------------------------------------------------

the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(vi) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(b) unless also signed by each L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

78



--------------------------------------------------------------------------------

 

provided, however, that notwithstanding anything to the contrary herein, (i) a
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02   Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, Bank of America as L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

(ii) if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

79



--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

80



--------------------------------------------------------------------------------

 

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03   No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and all the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04   Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative

 

81



--------------------------------------------------------------------------------

Agent, any Lender or any L/C Issuer), in connection with the successful
enforcement or reasonable protection of its rights following an Event of Default
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment (or a
consent or settlement agreement) to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, but
without limiting such Loan Parties’ continuing obligations with respect thereto,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan

 

82



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations arising under the Loan
Documents.

 

11.05   Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06   Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

83



--------------------------------------------------------------------------------

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

84



--------------------------------------------------------------------------------

 

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

85



--------------------------------------------------------------------------------

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (a copy of which shall be recorded in the Register)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the L/C Issuers shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vi) of Section 11.01(a) that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as an L/C Issuer or the Swing Line Lender assigns all of its
Revolving Commitment and Revolving Loans pursuant to subsection (b)

 

86



--------------------------------------------------------------------------------

above, such Lender may, as applicable, (i) upon thirty days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Lender as an L/C Issuer
or Swing Line Lender, as the case may be. If a Lender resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.07   Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.01(b) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(which includes, without limitation, all information obtained during an
inspection conducted under Section 7.10). Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

87



--------------------------------------------------------------------------------

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08   Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, but
excluding any Plan accounts and assets and any other account for which set off
would be prohibited by Law, such L/C Issuer or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

11.09   Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

88



--------------------------------------------------------------------------------

 

11.10   Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11   Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation arising under the
Loan Documents shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

11.12   Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13   Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

 

89



--------------------------------------------------------------------------------

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14   Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

90



--------------------------------------------------------------------------------

 

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15   Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16   No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arrangers, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by Law,

 

91



--------------------------------------------------------------------------------

each of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17   Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18   USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

[SIGNATURE PAGES FOLLOW]

 

92



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:    

ENERGEN CORPORATION,

an Alabama corporation

    By:           Name:         Title:       By:           Name:         Title:
  GUARANTORS:    

ENERGEN RESOURCES CORPORATION,

an Alabama corporation

    By:           Name:         Title:  

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

ADMINISTRATIVE

AGENT:

   

BANK OF AMERICA, N.A.,

as Administrative Agent

    By:           Name:         Title:   LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and an L/C Issuer

    By:           Name:         Title:      

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and an L/C Issuer

    By:           Name:         Title:      

REGIONS BANK,

as a Lender and an L/C Issuer

    By:           Name:         Title:      

COMPASS BANK,

as a Lender and an L/C Issuer

    By:           Name:         Title:      

                                         ,

as a Lender

    By:           Name:         Title:  

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

Schedule 1.01 to Energen Corporation Credit Agreement

Bilateral Facilities

Short-term credit facilities:

 

(in thousands)

   Current
Term      Energen
Corporation      Alabama
Gas
Corporation      Total  

Regions Bank

     4/22/2011       $ 165,000       $ 35,000       $ 200,000   

Wells Fargo Bank, National Association

     6/30/2011         100,000         100,000         100,000   

Compass Bank

     7/28/2011         70,000         70,000         70,000   

First Commercial

     7/27/2011         —           25,000         25,000   

The Northern Trust Company

     10/31/2011         25,000         35,000         35,000   



--------------------------------------------------------------------------------

 

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable
Percentage of
Revolving
Commitment  

Bank of America, N.A.

   $ 76,500,000.00         9.000000000 % 

Wells Fargo Bank, National Association

   $ 76,500,000.00         9.000000000 % 

Regions Bank

   $ 76,500,000.00         9.000000000 % 

Compass Bank

   $ 76,500,000.00         9.000000000 % 

Mizuho Corporate Bank, USA

   $ 51,000,000.00         6.000000000 % 

Sumitomo Mitsui Banking Corporation

   $ 51,000,000.00         6.000000000 % 

U.S. Bank National Association

   $ 51,000,000.00         6.000000000 % 

Bank of Nova Scotia

   $ 34,000,000.00         4.000000000 % 

CIBC Inc.

   $ 34,000,000.00         4.000000000 % 

First Commercial Bank

   $ 34,000,000.00         4.000000000 % 

PNC Bank, National Association

   $ 34,000,000.00         4.000000000 % 

Toronto Dominion (New York) LLC

   $ 34,000,000.00         4.000000000 % 

The Northern Trust Company

   $ 29,750,000.00         3.500000000 % 

Branch Banking and Trust Company

   $ 21,250,000.00         2.500000000 % 

Credit Agricole Corporate & Investment Bank NY

   $ 21,250,000.00         2.500000000 % 

Fifth Third Bank

   $ 21,250,000.00         2.500000000 % 

First Commercial Bank, New York Branch (Taiwan)

   $ 17,000,000.00         2.000000000 % 

Hua Nan Commercial Bank

   $ 17,000,000.00         2.000000000 % 

Land Bank of Taiwan, Los Angeles Branch

   $ 17,000,000.00         2.000000000 % 

Bank of Taiwan, New York Agency

   $ 12,750,000.00         1.500000000 % 

Chang Hwa Commercial Bank, LTD

   $ 12,750,000.00         1.500000000 % 

Mega International Commercial Bank, Co., Ltd. New York Branch

   $ 12,750,000.00         1.500000000 % 

Morgan Stanley Bank, N.A.

   $ 12,750,000.00         1.500000000 % 

Taipei Fubon Commercial Bank Co., LTD. New York Branch

   $ 12,750,000.00         1.500000000 % 

Taiwan Business Bank, Los Angeles Branch

   $ 12,750,000.00         1.500000000 %                   

TOTAL

   $ 850,000,000.00         100.000000000 %                   



--------------------------------------------------------------------------------

 

Schedule 6.13 to Energen Corporation Credit Agreement

Subsidiaries

All Subsidiaries are Alabama Corporations owned 100% directly or indirectly by
the Borrower. Each subsidiary has one class of equity outstanding.

Alabama Gas Corporation, 1,972,052 common shares outstanding held by Energen
Corporation

* Energen Resources Corporation, 100 common shares outstanding held by Energen
Corporation

Basin Pipeline Corp., 1000 shares outstanding held by Energen Resources
Corporation

EGN Services, Inc., 1000 shares outstanding held by Energen Corporation

 

* Material Subsidiary



--------------------------------------------------------------------------------

 

Schedule 8.01 to Energen Corporation Credit Agreement

Liens Existing on the Closing Date

None



--------------------------------------------------------------------------------

 

Schedule 8.03 to Energen Corporation Credit Agreement

Indebtedness Existing on the Closing Date

 

(in thousands)

      

Energen Corporation:

  

Medium-term Notes, Series A and B, interest ranging from 7.125% to 7.625%, for
notes due December 15, 2010, to February 15, 2028

   $ 305,000   

5% Notes, due October 1, 2013

     50,000   

Alabama Gas Corporation:

  

Medium-term Notes, Series A, interest of 7.57%, due September 20, 2011

     5,000   

5.20% Notes, due January 15, 2020

     40,000   

5.70% Notes, due January 15, 2035

     35,815   

5.368% Notes, due December 1, 2015

     80,000   

5.90% Notes, due January 15, 2037

     45,000   

Alabama Gas Corporation revolving short-term credit facilities in the maximum
available principal amounts shown below (in thousands):

 

BancorpSouth Bank

     —           10,000   

Bryant Bank (execution is pending)

        9,000   



--------------------------------------------------------------------------------

 

Schedule 8.09 to Energen Corporation Credit Agreement

Burdensome Agreements

Indenture dated September 1, 1996, as the same may be amended, supplemented,
restated or replaced from time to time (the “Indenture”) between Energen
Corporation and The Bank of New York Mellon Trust Company, N.A. (as successor
trustee to The Bank of New York) as trustee, and any securities now outstanding
or hereafter issued pursuant to the Indenture.

Indenture dated November 1, 1993, as the same may be amended, supplemented,
restated or replaced from time to time between Alabama Gas Corporation and The
Bank of New York Mellon Trust Company, N.A. (as successor trustee to NationsBank
of Georgia, National Association) as trustee, and any securities now outstanding
or hereafter issued pursuant to the Indenture.

Alabama Gas Credit Agreement (as defined in the Credit Agreement).

Surviving Bilateral Facilities (as defined in the Alabama Gas Credit Agreement).



--------------------------------------------------------------------------------

 

Schedule 11.02

CERTAIN ADDRESSES FOR NOTICES

Loan Parties:

Energen Corporation

605 Richard Arrington Jr. Blvd. N.

Birmingham, AL 35203

Attention: Russell E. Lynch

Phone: 205-32602610

Facsimile: 205-326-2580

Email: Russell.lynch@energen.com

with a copy to:

Attention: Charles W. Porter, Jr.

Phone: 205-326-8458

Facsimile: 205-326-2580

Email: Cporter@energen.com

Administrative Agent:

For Payments and Requests for Credit Extensions:

Elizabeth (Libby) Garver

Bank of America, N.A.

Mail Code: NC1-001-04-39

One Independence Center

101 N Tryon Street

Charlotte, North Carolina 28255

Phone: 980-386-8451

Fax: 704-409-0004

Email: elizabeth.garver@baml.com

For Credit Related Matters:

Stephanie R. Pendleton

Bank of America, N.A.

Mail Code: GA0-200-03-01

22 Bull Street

Savannah, GA 31401

Phone: 912-652-9486

Fax: 404-965-7451

Email: stephanie.pendleton@baml.com



--------------------------------------------------------------------------------

 

Other Notices/Deliveries to Administrative Agent:

Angelo Martorana

Bank of America, N.A.

Mail Code: IL1-231-10-41

231 South LaSalle Street

Chicago, Illinois 60604

Phone: 312-828-7933

Fax: 877-206-8415

Email: angelo.m.martorana@baml.com

Bank of America, N.A., as L/C Issuer:

Bolivar Carrillo

Bank of America, N.A.

Mail Code: CA9-705-07-05

1000 W. Temple Street

Los Angeles, CA 90012-1514

Phone: 213-481-7842

Fax: 213-457-8841

Email: bolivar.carrillo@baml.com



--------------------------------------------------------------------------------

 

Exhibit 2.02

FORM OF LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 29, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Energen Corporation, an Alabama corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Revolving Loans

 

  ¨ A conversion or continuation of Revolving Loans

 

  1. On                                  (a Business Day).

 

  2. In the amount of $                                .

 

  3. Comprised of                         .

       [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01 of the
Credit Agreement and (ii) each of the conditions set forth in Section 5.02 of
the Credit Agreement have been satisfied on and as of the date of such
Borrowing.]

 

ENERGEN CORPORATION,

an Alabama corporation

By:     Name:     Title:    



--------------------------------------------------------------------------------

 

Exhibit 2.04

FORM OF SWING LINE LOAN NOTICE

Date:                 , 201__

 

To: Bank of America, N.A., as Swing Line Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) dated as of October 29, 2010 among Energen
Corporation, an Alabama corporation (the “Borrower”), the Guarantors party
thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests a Swing Line Loan:

 

1. On                 , 20     (a Business Day).

 

2. In the amount of $                .

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

 

ENERGEN CORPORATION,

an Alabama corporation

By:     Name:     Title:    



--------------------------------------------------------------------------------

 

Exhibit 2.11(a)

FORM OF NOTE

                    , 201__

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of October 29, 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ENERGEN CORPORATION,

an Alabama corporation

By:     Name:     Title:     By:     Name:     Title:    



--------------------------------------------------------------------------------

 

Exhibit 7.02

FORM OF COMPLIANCE CERTIFICATE

For the fiscal quarter ended                         , 201    .

I,                                         , [Title] of Energen Corporation, an
Alabama corporation (the “Borrower”) hereby certify that, to the best of my
knowledge and belief, with respect to that certain Credit Agreement dated as of
October 29, 2010 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”; all of the defined terms in the Credit Agreement
are incorporated herein by reference) among the Borrower, the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent:

[Use the following paragraph (a) for fiscal year-end financial statements.]

 

  (a) The Borrower has delivered the year-end audited financial statements
required by Section 7.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report thereon of an
independent certified public accountant required by such section.

[Use the following paragraph (a) for fiscal quarter-end financial statements.]

 

  (a) The Borrower has delivered the unaudited consolidated financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such consolidated financial statements
fairly present, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

  (b) (select one):

 

  ¨ Attached hereto are such supplements to Schedule 6.13 (Subsidiaries) of the
Credit Agreement, such that, as supplemented, such Schedule 6.13 is accurate and
complete as of the date hereof.

 

  ¨ No such supplements are required at this time.

Attached hereto as Schedule 1 are detailed calculations demonstrating compliance
by the Loan Parties with the financial covenant contained in Section 8.11 of the
Credit Agreement as of the end of the fiscal period referred to above.

This              day of                     , 201__.

 

ENERGEN CORPORATION,

an Alabama corporation

By:     Name:   Title:  



--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate

Computation of Financial Covenants

For the quarter/year ended                          (“Statement Date”)

 

I. Consolidated Debt to Capitalization Ratio

 

A.    Consolidated Indebtedness

   $ __________________   

B.    Consolidated Indebtedness+

        Consolidated Net Worth

   $ __________________   

C.    Consolidated Debt to Capitalization Ratio (A ÷ B)

     _____________ to 1.0   

Maximum permitted: .65 to 1.0



--------------------------------------------------------------------------------

 

Exhibit 7.13

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of             , 201  , is by
and between                     , a                      (the “Subsidiary”), and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of October 29,
2010, by and among Energen Corporation, an Alabama corporation (the “Borrower”),
the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent.
All of the defined terms in the Credit Agreement are incorporated herein by
reference.

The Loan Parties are required by Section 7.13 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

2. The address of the Subsidiary for purposes of all notices and other
communications is                     ,                     , Attention of
                     (Facsimile No.                     ).

3. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY] By:     Name:   Title:  



--------------------------------------------------------------------------------

 

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Title:  



--------------------------------------------------------------------------------

 

Exhibit 11.06(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

   Assignor:    ____________________________

2.

   Assignee:    ____________________________       [and is an Affiliate/Approved
Fund of [identify Lender]1]

3.

   Borrower:    Energen Corporation

4.

   Agent:    Bank of America, N.A., as the administrative agent under the Credit
Agreement

5.

   Credit Agreement:    Credit Agreement dated as of October 29, 2010 among the
Borrower, the Guarantors party thereto, the Lenders parties thereto and Bank of
America, N.A., as Administrative Agent

6.

   Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans2  

Revolving Commitment

   $         $                % 

 

1

Select as applicable.

 

110



--------------------------------------------------------------------------------

 

[7.     Trade Date:                     ]3

Effective Date:                      , 201     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  
    Title:  

 

[Consented to and]4 Accepted: BANK OF AMERICA, N.A. as Agent By       Title:  

[Consented to:]5

[BANK OF AMERICA, N.A., as L/C Issuer][and Swing Line Lender]

 

By       Title:  

[WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer]

 

By       Title:  

[REGIONS BANK, as L/C Issuer]

 

By       Title:  

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

 

[BBVA, as L/C Issuer] By       Title:   [                             , as L/C
Issuer] By       Title:  

[ENERGEN CORPORATION, an Alabama corporation]

By       Title:  



--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.